Citation Nr: 1610647	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-47 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss from September 17, 2007 to March 13, 2013, and a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an April 2013 rating decision, the RO granted an increased 20 percent disability rating for the Veteran's hearing loss, effective from March 3, 2013.  As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In July 2013, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In January 2014, the Board remanded the claim for further development.

In September 2014, the Veteran waived his right to have medical evidence received after the last RO adjudication reviewed in the first instance by the RO.  See VBMS Entry 9/24/14.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

The issue of entitlement to service connection for a disorder characterized as dyspnea, to include as secondary to service-connected disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Board remanded the claim due to the Veteran's July 2013 hearing testimony that a March 2013 VA hearing test did not adequately ascertain daily functioning ability, and his claim that his ear was not properly masked during testing.  At the hearing, the Veteran testified that his hearing loss caused a great amount of difficulty in understanding speech generally, and particularly when in restaurants, on the telephone, while he is chewing, and when watching television or movies.  The Board emphasized the need for findings regarding the functional impact of the Veteran's hearing loss in the remand directive.

A VA examination was conducted in February 2014, however, the examiner did not provide any account of the Veteran's daily functioning ability or elicit any description of his subjective symptoms.  At the end of the report the examiner simply replied "no" to a question as to whether  the hearing loss impacted ordinary conditions of daily life including the ability to work, a far more cursory response than that provided by the March 2013 VA examiner which was found to require elaboration.  See VBMS Entry 3/13/13.  

An addendum opinion must be obtained in order to comply with the January 2014 remand directives, Stegall v. West, 11 Vet. App. 268, 271 (1998), and for compliance with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular evaluation under 38 C.F.R. § 3.321(b)  "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court stated that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id. at 455.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to address the severity and complications of the service-connected bilateral hearing loss.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
THE EXAMINER MUST REPORT ON THE EFFECTS OF THE VETERAN'S HEARING LOSS ON HIS DAILY FUNCTIONING.

The VA examiner should identify the nature, frequency, and severity of the Veteran's bilateral hearing loss.  
All testing deemed necessary by the examiner should be performed and the results reported in detail, to include all pure tone thresholds, pure tone threshold averages, and Maryland CNC tests.  If the examiner is unable to obtain threshold scores through audiological testing, he or she must provide a thorough explanation as to why these scores cannot be obtained.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* July 2013 hearing testimony of the Veteran that his hearing loss causes a great amount of difficulty in understanding speech generally, and particularly when in restaurants, on the telephone, while he is chewing, and when watching television or movies.

* February 2014 VA examination report providing pure tone thresholds and speech recognition scores, with no findings as to the functional effects of the Veteran' s hearing loss.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






